Citation Nr: 1225104	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  11-17 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for ischemic heart disease, claimed as secondary to diabetes mellitus or to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from June 1965 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In June 2012, a Travel Board hearing was held before the undersigned.  A copy of the hearing transcript is associated with the claims file.


FINDINGS OF FACT

1.  The record contains credible evidence indicating that the Veteran set foot within the land borders of Vietnam- such evidence is consistent with the circumstances of the Veteran's service.

2.  The Veteran currently has ischemic heart disease, which is subject to presumptive service connection as a result of exposure to herbicides.

3.  The Veteran's treatment for ischemic heart disease includes continuous medication.


CONCLUSION OF LAW

Service connection for ischemic heart disease as secondary to herbicide exposure is warranted.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA as amended, and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

As the Board is granting the claim for service connection for ischemic heart disease, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

B.	Factual Background, Legal Criteria and Analysis

Initially, the Board notes that all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's service treatment records do not show any complaints of ischemic heart disease, and he does not claim to have incurred heart disease while on active duty.  Rather, he contends that his active duty included service in Vietnam, exposing him to Agent Orange herbicides and entitling him to service connection for ischemic heart disease, on a presumptive basis.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6) and 3.309(e).  

Service in Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.

The crucial question here is whether the Veteran had service in Vietnam to trigger the presumption of exposure to Agent Orange. 

The Veteran concedes he was not stationed in Vietnam.  However, he indicates that on at least one occasion in May or June 1968, he entered Vietnam pursuant to a temporary duty (tdy) assignment in Vietnam, to repair aircraft.  

In a May 2008 Buddy statement, D.W.F. states, in pertinent part:

"I was at Tan Son Nhut Air Base Vietnam from May 1968 to May 1969.  Sometime the last of May or the first part of June [the Veteran] walked (through) the hanger I was working at in Tan Son Nhut."

In an October 2010 letter, the Veteran's brother, C.W.K. states, in pertinent part:

"[The Veteran] was stationed in Saigon at the Tan Son Nhut Air Force Base when he received notification of our Father's ailment and flew home for the funeral.  His unit was based in Mactan Air Force Base in the Philippines and him and other members of his unit were frequently sent temporary assigned duty to Vietnam to repair damaged aircraft at the air base near Saigon."

Statements from the Veteran's daughter and sister dated in October 2010 attest to his declining health.

During his June 2012 hearing, the Veteran reiterated his contentions that he had tdy in Vietnam.  See pages 3-4 of hearing transcript.  

The Veteran's DD-214 reflects he served in the Air Force as an aircraft repairman.  He did not receive any awards indicative of Vietnam service.  Personnel records do confirm, however, the Veteran's service in neighboring Philippines.

The Veteran's testimony, as well as statements from D.W.F., and C.W.K. is consistent with his MOS as a repairman and the circumstances of his service.  There is no reason to doubt the credibility.  His presence in Vietnam is conceded. 

Because of his presence in Vietnam, the Veteran is entitled to the presumption of herbicide exposure under 38 U.S.C. § 1116(f).  Ischemic heart disease may be presumptively service connected under 38 C.F.R. § 3.309(e) if it manifests to a degree of 10 percent or more at any time after service.  See 38 C.F.R. § 3.307(a)(6)(ii).

Arteriosclerotic heart disease warrants a 10 percent rating with documented coronary artery disease resulting in a workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2011).

Private treatment records document myocardial infarction in 1996.  VA treatment records dated from November 2005 to June 2008 document coronary artery disease with continuous use of medication.  As the Veteran has been diagnosed with coronary artery disease and requires continuous medication, he meets the criteria for at least a 10 percent evaluation for this disability.  

In summary, the Board finds the Veteran's statements that he set foot in Vietnam during his military service to be credible and consistent with his service.  As the Veteran set foot in Vietnam, he is presumed to have been exposed to herbicides.  The Veteran currently has ischemic heart disease, which has manifested to a compensable degree, and is presumed to be related to his in-service exposure to herbicides.  As such, service connection for ischemic heart disease (diagnosed as coronary artery disease) is warranted.

ORDER

Service connection for ischemic heart disease, as secondary to herbicide exposure is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


